Case 21-00345-jw   Doc 19   Filed 05/04/21 Entered 05/04/21 13:48:48   Desc Main
                            Document      Page 1 of 3




FILED BY THE COURT
    05/04/2021




                                          US Bankruptcy Judge
                                          District of South Carolina



  Entered: 05/04/2021
Case 21-00345-jw   Doc 19   Filed 05/04/21 Entered 05/04/21 13:48:48   Desc Main
                            Document      Page 2 of 3
Case 21-00345-jw   Doc 19   Filed 05/04/21 Entered 05/04/21 13:48:48   Desc Main
                            Document      Page 3 of 3
